                                   1

                                   2                                     UNITED STATES DISTRICT COURT

                                   3                                    NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     GALINA ARLOV,                                       Case No. 19-cv-00983-JD
                                                           Plaintiff,
                                   6
                                                                                             ORDER DISMISSING CASE
                                                  v.
                                   7

                                   8     LAKE COUNTY CALIFORNIA, et al.,
                                                           Defendants.
                                   9

                                  10

                                  11          The Court dismissed without prejudice plaintiff Galina Arlov’s complaint and terminated

                                  12   her motion for a temporary restraining order for failure to state a plausible claim under Rule 8.
Northern District of California
 United States District Court




                                  13   Dkt. No. 11. She was given until May 1, 2019, to file an amended complaint and advised that

                                  14   failure to adhere to this deadline would result in dismissal under Federal Rule of Civil Procedure

                                  15   41(b). Id. The deadline has passed, and no amended complaint has been filed.

                                  16          The Court has considered the five factors set forth in Malone v. United States Postal

                                  17   Service, 833 F.2d 128, 130 (9th Cir. 1987). The Court finds that notwithstanding the public policy

                                  18   favoring the disposition of actions on their merits, the Court’s need to manage its docket and the

                                  19   public interest in the expeditious resolution of the litigation require dismissal of this action. There

                                  20   is no appropriate less drastic sanction in light of plaintiff’s failure to amend her complaint in a

                                  21   timely manner. This action is dismissed without prejudice for plaintiff’s failure to prosecute. Fed.

                                  22   R. Civ. P. 41(b).

                                  23          IT IS SO ORDERED.

                                  24   Dated: May 9, 2019

                                  25

                                  26
                                                                                                      JAMES DONATO
                                  27                                                                  United States District Judge
                                  28
